                    Case 1:19-cr-00116-KMW Document 317 Filed 05/18/21 Page 1 of 1
                     Case 1:19-cr-00116-KMW Document 314 Filed 05/14/21 Page 1 of 1


                                                  STAMPUR         &   ROTH
                                                     ATTORNEYS AT LAW

          WILLIAM ..J . STAMPUR                                                          299 BROADWAY, SUITE 800
          .JAMES ROTH                                                                      NEW YORK, N.Y. 10007
                                                        r.========::;i
                                                          USDSSDNY                              e12> 619-4240
                                                          DOCUMENT             F/.               (212) 619-6743


           May 14, 2021                                   ELECTRONICALLY FILED
                                                          DOC#:-----=----
           ByECF
                                                          DATE FILED:        S/
                                                                      / Co /:;)..{
           Honorable Kimba M. Wood
           United States District Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007                                                            MEMOENDORSED
                     Re:       United States v. Joel Lopez, 19 Cr. 116 (KJ\,IW)

           Dear Judge Wood:

                  I write to respectfully request an adjournment of Mr. Lopez's sentence proceeding now
           scheduled for June 8, 2021, until the second week of September 2021 at a date and time
           convenient to the Court.

                  This request is made due to the ongoing COVID-19 pandemic and the need to resolve
           outstanding sentencing issues.

                    AUSA Adam Hobson consents to this request.
   ~ t'\-+ef'CA-"-9 j ~ ~ c::,vr ~cl~ ~ M bu- )vf 1                                  .

 a-od'-\ 1 CL+ I \ : oo '4 . r"\ . u.e-k <V"-A..rfv:,                     Very truly y_ours,

7 v.. t>Y'V\~ "::>~1~"' is J vi b'j A-ufJ~+ 3 f .                         ~
GoV.eAn ~/\>I- <;;LAbrv\ i S.~ i ~ " i t ~ I::,               i          f.;;;'e,~
           cc:      AUSA Adam Hobson (By ECF)           ~qo       fY\..~ ) ·
                    AUSA Michael Krouse (By ECF)




                                                                                                                _s /   11/ rJ--/
                                                                       ,~ ~.
                                                                       SO ORDERED:             N;Y., N.'f.


                                                                                                 ~
                                                                             KIMBA M. WOOD
           JR/Lopez/Adj Rqst
                                                                                  U.S.D.J.
